Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 6-11 are pending
Applicant’s election without traverse of Group II, claims 6-7 and 10-11 in the reply filed on 12/06/2021 is acknowledged and made final.
Claim 1-4 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, claims 1-4 and 8-9, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.
Claims 6-7 and 10-11 have been examined on their merits.


Information Disclosure Statement
	The Information Disclosure Statements submitted on 08/30/2019 and 02/04/2020 have been received and considered.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (Microenvironment and Immunology, 2014).

In regards to claims 6 and 10, Parker teaches that bone-marrow progenitor cells (myeloid cells), collected from the femurs of mice, were cultured under conditions that drive differentiation to myeloid-derived suppressor cells (hereafter “MDSCs”) in media containing glycyrrhizin (p5726, column 2, second paragraph). Parker also teaches that MDSCs were subsequently treated with lipopolysaccharide (hereafter, “LPS”) (p5725, column 2, second to last paragraph). 

Parker also teaches a method for differentiating into Gr1midCD11b+ myeloid cells (Figure 2C, p5727; p5726, column 2, second paragraph), by the method of isolating mammalian myeloid cells and culturing them in LPS and glycyrrhizin, as detailed in claim 6 above.
While Parker teaches that myeloid progenitors were first cultured in glycyrrhizin and then LPS, Parker teaches that culturing these cells, because Parker teaches that the myeloid progenitors could be induced to differentiate into MDSCs or Gr1midCD11b+ cells with glycyrrhizin alone, unless applicant can prove that the order of the steps is critical, changes in the sequence of adding ingredients will not overcome a showing of obviousness. 
According to MPEP § 2144.04, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

In regards to claims 7 and 11, Parker teaches that myeloid-progenitors were cultured in LPS at a concentration of 100ng/ml (p5724, column 2, first paragraph), in glycyrrhizin at a concentrations of 0 to 1 mmol/L (Figure 2C, p5727), and that this lead to an increase in the number of MDSCs (p276, column 2, last paragraph) or Gr1midCD11b+ myeloid cells (Figure 2C, p5727; p5726, column 2, second paragraph). Overall, this amounts to a ratio of up to 1:4.6 x 104 which lies within a range of 1:10 to 1:105 as in claim 7.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, since Parker teaches that the ratio of LPS to glycyrrhizin lies within the ranges as in claim 7 of the instant application, it would be prima facie obvious for a person of ordinary skill in the arts to adjust the concentration ratios of LPS and glycyrrhizin, as taught by Parker, because doing so would lead to predictable results with a reasonable expectation of success.



Conclusion


	No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ziegler et al. (Annals of Hematology, 2016);
Yang et al. (Experimental Cell Research, 2013);
Wu et al. (Shock 2015);
Takashiba et al. (Infection and Immunity, 1999).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632